DETAILED ACTION
This office action is response to 12/06/2021. Claims 1-7 and 9-20 are amended. Claim 8 cancelled. Claims 1-7 and 9-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 11-20 in Remarks, filed 12/06/2021, with respect to claims 1-7 and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (US 2018/0345955 A1)  in view of AZUMA (US 2017/0137061 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-7 and 9-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11-12, the prior art of record, specifically KIM (US 2018/0345955 A1)  teaches a parking assistance system for a vehicle, the parking assistance system comprising: an object detection apparatus; at least one processor; and a computer-readable medium having stored thereon instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: generating, through the object detection apparatus, information regarding an object located outside the vehicle; determining, based on the information regarding the object located outside the vehicle, that a parking space available outside the vehicle is a diagonal parking space; and generating a diagonal parking path for the 
Prior art of record, AZUMA (US 2017/0137061 A1) teaches a vehicle steering control apparatus comprising: a traveling direction detector for detecting a traveling direction of an own vehicle; a steering angle detector for detecting an actual steering angle of the own vehicle; an own vehicle position attitude angle computing module to calculate an own vehicle position and an own vehicle attitude angle from a reference point based on a vehicle signal from the own vehicle; an obstacle detector for detecting an obstacle around the own vehicle including a parked vehicle and outputting an obstacle detection result; a target parking position computing module to calculate a target parking position from the obstacle detection result; a target line computing module to calculate a target parking line passing through the target parking position based on an own vehicle target parking attitude calculated from the target parking position and an attitude of the parked vehicle (Para 032, computing module 13 estimates the own vehicle position from arbitrary reference coordinates, para 031, sensor use for obstacle in the surroundings can be identified and a parking space, para 071, system recognizes position with high accuracy based on identified portion and distance information obtained by ultrasonic sonars).


None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-7 and 9-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689